              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                         DURHAM DIVISION
                    Civil Action No. 1:20-CV-00418


                                            )
JERRY E. PANNACHIA, III,                    )
                                            )
            Plaintiff,                      )     ANSWER
                                            )
            vs.                             )
                                            )
                                            )
CITY OF DURHAM,                             )
                                            )
            Defendant.                      )
                                            )

    DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO
                 PLAINTIFF’S COMPLAINT

      NOW COMES the Defendant City of Durham (hereinafter referred to

as the “City”) by and through its undersigned attorney, Anna Davis,

Assistant City Attorney, and responds to Plaintiff’s Complaint as follows:

   1. Denied.

   2. The City is without knowledge or information sufficient to form a belief

      as to the truth or falsity of the allegations of this paragraph, and

      therefore, denies the same.

   3. It is admitted that the City is a municipal corporation organized and

      existing under the laws of the State of North Carolina and has such

      attributes, characteristics, powers, functions, rights, privileges,




      Case 1:20-cv-00418-LCB-LPA Document 8 Filed 07/23/20 Page 1 of 7
     immunities, duties, and obligations prescribed by law, including, but

     not limited to, those set forth in N.C. Gen. Stat. §§ 160A-1 et seq.

4. Paragraph 4 calls for a legal conclusion that requires no answer of the

     City, but it is nevertheless denied.

5. Paragraph 5 calls for legal conclusion that requires no answer of the

     City, but it is nevertheless denied.

6. Paragraph 6 calls for a legal conclusion that requires no answer of the

     City, but it is nevertheless denied.

7. Paragraph 7 calls for a legal conclusion that requires no answer of the

     City, but it is nevertheless denied.

8. Paragraph 8 calls for a legal conclusion that requires no answer of the

     City, but it is nevertheless denied.

9.         Admitted.

10.        Denied.

11.        Admitted.

12.        Denied.

13.        Denied.

14.        Admitted that Plaintiff spoke with Kevin Lilley, but the

     remainder of Paragraph 14 is denied.

15.        Admitted that Kevin Lilley phoned Cheryl Warrant, but the

     reminder of Paragraph 15 is denied.

                                       2


      Case 1:20-cv-00418-LCB-LPA Document 8 Filed 07/23/20 Page 2 of 7
   16.        Admitted that the parties mentioned in Paragraph 16

      participated in an in-person meeting on or about May 2, 2018, but the

      remainder of Paragraph 16 is denied.

   17.        Denied.

   18.        Admitted that Defendant terminated Plaintiff on June 18, 2018,

      but the remainder of Paragraph 18 is denied.

   19.        Denied

   20.        The foregoing admissions, denials, and responses are

      incorporated herein by reference.

   21.        Denied.

   22.        Denied.

   23.        Denied.

                DEFENSES AND AFFIRMATIVE DEFENSES

      By pleading the following defenses, as provided for pursuant to Rule 8

(c) of the Federal Rules of Civil Procedure, Defendant does not concede that is

possesses or assumes the burden to prove each or any of them. Defendant

maintains that Plaintiff retains the burden of proof on all matters necessary

to state and sustain the claims asserted in the Complaint.

                               FIRST DEFENSE

      Plaintiff has failed to state a claim on which relief may be granted.



                                        3


         Case 1:20-cv-00418-LCB-LPA Document 8 Filed 07/23/20 Page 3 of 7
                             SECOND DEFENSE

      At all times relevant to this action, the City through its employees,

officers and agents, acted in good faith with respect to Plaintiff and in the

reasonable belief that their actions were lawful and did not violate Plaintiff’s

rights.

                              THIRD DEFENSE

      Plaintiff has failed to comply with the time limits for pursuing

administrative remedies for a hostile work environment complaint.

                            FOURTH DEFENSE

      The City asserts all immunities, including, but not limited to, sovereign

and governmental immunity.

                              FIFTH DEFENSE

      Plaintiff was at all times an at-will employee of the City of Durham and

possessed no property interest in continued employment.

                              SIXTH DEFENSE

      The City asserts that, based on the after-acquired evidence doctrine, it

would have terminated the Plaintiff due to his own misconduct discovered

after his termination.

                            SEVENTH DEFENSE



                                        4


      Case 1:20-cv-00418-LCB-LPA Document 8 Filed 07/23/20 Page 4 of 7
      Under established state and federal law, the City cannot be liable for

punitive damages.

                   Statement of Non-Waiver of Defenses

      The City’s assertion of a defense is not intended to be a waiver of any

other defense.

                     Reservation of Additional Defenses

             The City reserves the right to plead additional defenses that

      become known through research, investigation, discovery, or otherwise



      WHEREFORE, the City, having fully responded to Plaintiff’s

complaint, respectfully prays the Court as follows:

1.    That Plaintiff's complaint, or certain of the purported claims asserted

therein, be dismissed with prejudice.

2.    That Plaintiff recover nothing from the Defendant City of Durham and

that all of Plaintiff’s requests for relief be denied.

3.    That the costs of this action, including attorneys' fees, be taxed against

the Plaintiff.

4.    For a trial by jury.

5.    For such other and further relief as is just and proper.

      Respectfully submitted this the 23rd day of July, 2020.



                                          5


      Case 1:20-cv-00418-LCB-LPA Document 8 Filed 07/23/20 Page 5 of 7
                     OFFICE OF THE DURHAM CITY ATTORNEY


                       By:   /s/Anna M. Davis
                             Anna M. Davis
                             North Carolina State Bar No. 41195
                             Assistant City Attorney
                             Attorney for Defendant
                             101 City Hall Plaza 2nd Floor
                             Durham, North Carolina 27701
                             Telephone: (919) 560-4158
                             Facsimile: (919) 560-4660
                             anna.davis@durhamnc.gov




                               6


Case 1:20-cv-00418-LCB-LPA Document 8 Filed 07/23/20 Page 6 of 7
                        CERTIFICATE OF SERVICE


      I, Anna M. Davis, do hereby certify that I electronically filed the

foregoing ANSWER using the CM/ECF system which will send notification of

such filing to the following:

                         Jason S. Chestnut
                         North Carolina State Bar No. 52066
                         Phillip J. Gibbons
                         North Carolina State Bar. No. 50276
                         Craig L. Leis
                         North Carolina State Bar. No. 48582
                         Gibbons Leis
                         14045 Ballantyne Corporate Pl.
                         Ste. 325
                         Charlotte, NC 28277
                         Telephone: (704) 612-0038
                         E-Mail: jason@gibbonsleis.com
                         E-Mail: craig@gibbonsleis.com
                         Email: phillp@gibbonsleis.com
                         Attorneys for Plaintiff

      This the 23rd day of July, 2020.

                                OFFICE OF THE DURHAM CITY ATTORNEY


                                 By:   /s/Anna M. Davis
                                       Anna M. Davis
                                       North Carolina State Bar No. 41195
                                       Assistant City Attorney
                                       Attorney for Defendant
                                       101 City Hall Plaza 2nd Floor
                                       Durham, North Carolina 27701
                                       Telephone: (919) 560-4158
                                       Facsimile: (919) 560-4660
                                       anna.davis@durhamnc.gov

                                         7


      Case 1:20-cv-00418-LCB-LPA Document 8 Filed 07/23/20 Page 7 of 7
